Title: From George Washington to Major General John Sullivan, 14 February 1778
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters [Valley Forge] 14th February 1778

I am favd with yours of this date. It has ever been my wish and desire to allow Officers every indulgence, either intended for relaxation after the fatigues of a Campaign, or to pay that attention which is more or less due to every man in private Affairs, could I do it consistent with the public good and that trust which is reposed in me. I am convinced that you are solely influenced by the last of the abovementioned motives, when you desire the liberty of visiting your family, and I can very well form a judgment of the necessity you are under, by my own Affairs, left near three years ago at a very short notice. But when you reflect upon the present situation of our military Affairs, I am convinced you will be persuaded that I cannot spare you at this time, without manifest injury,

not to say danger, to the Service. There are at present but two Major Generals in Camp besides yourself, several of the Brigades without Brigadiers, and many of the Regiments without a feild Officer. I should not think so much of this, if other departments of the Army were going on smoothly. But you must be sensible to what an alarming and deplorable Situation we are reduced, by want of proper management, in the capital Offices of Quarter Master and Commissary General of Provisions and Forage. The Soldiers have been with great difficulty prevented from Mutiny for want of Victuals, and I am much mistaken if the most strenuous exertions of every Officer will not be wanting to keep the Army together. Under such circumstances, to whom am I to look for support; but to my principal Officers. Confined to my quarters by an uninterrupted series of Business, I am not able to pay that attention to matters in the Feild which is absolutely necessary, and for which I must therefore depend almost wholly upon the Officers high in command. I hope I need not make use of further arguments to convince you of the impossibility of granting your request at this time, and I flatter myself you will attribute my refusal to necessity, as I assure you nothing would give me greater pleasure than to indulge you could I possibly do it with consistency. I am Dear Sir Yr most obt Servt

Go: Washington

